Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2020

                                      No. 04-20-00089-CV

                                    VERMILLION FC, LP,
                                        Appellant

                                                 v.

                                  1776 ENERGY PARTNERS,
                                          Appellee

                  From the 293rd Judicial District Court, Zavala County, Texas
                              Trial Court No. 16-10-13812-ZCV
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

        Appellee’s unopposed second motion for an extension is granted. We order the appellee’s
brief due on November 30, 2020. Counsel is advised that no further extensions of time will be
granted absent a timely motion that: (1) demonstrates extraordinary circumstances justifying
further delay; (2) advises the court of the efforts counsel has expended in preparing the brief; and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy workload to be an
extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                      ___________________________________
                                                      MIchael A. Cruz,
                                                      Clerk of Court